           Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 1 of 11


                                  LAW OFFICES
 1                           SHERMAN & HOWARD L.L.C.
                        7033 EAST GREENWAY PARKWAY, SUITE 250
                               SCOTTSDALE, ARIZONA 85254

 2                             TELEPHONE: (480) 624-2710
                                  FAX: (480) 624-2029
                             (AZ BAR FIRM NO. 00441000)


 3                     John Alan Doran (AZ Bar No. 012112)
                          (JDoran@ShermanHoward.com)
 4                     Jake Tyler Rapp (AZ Bar No. 036208)
                           (Jrapp@ShermanHoward.com)
 5                             Attorneys for Defendant

 6
 7                                       UNITED STATES DISTRICT COURT
 8                                        FOR THE DISTRICT OF ARIZONA
 9        Daimeon Mosley,
                                                                  Case No. 2:20-cv-01937-SMB
10                           Plaintiff,
11        v.                                                      MOTION TO DISMISS FOR LACK
                                                                  OF SUBJECT MATTER
12        QuikTrip Corporation, an Oklahoma                       JURISDICTION OR, IN THE
          corporation,                                            ALTERNATIVE, FOR FAILURE TO
13                                                                STATE A CLAIM
                             Defendant.
14
15               Defendant QuikTrip Corporation, pursuant to Federal Rules of Civil Procedure
16   12(b)(1) and 12(b)(6), respectfully requests that this Court dismiss this case for lack of
17   subject matter jurisdiction due to lack of standing under Federal Rule of Civil Procedure
18   12(b)(1), or alternatively, for failure to state a claim under Federal Rule of Civil
19   Procedure 12(b)(6).
20   I.          INTRODUCTION

21               This case is about yet another serial so-called ADA “tester” filing a complaint to
22   coerce settlement.1 Specifically, this suit arises out of Plaintiff’s allegations that QuikTrip
23   Corporation (“QuikTrip”) does not comply with the Americans with Disabilities Act
24   (“ADA”).            (Compl. ¶ 35).            Plaintiff purportedly encountered physical barriers at a
25
     1
26     See, e.g., Laura Wilcoxen, Three plaintiffs, two firms bringing bulk of ADA cases in
     Arizona, LEGAL NEWSLINE (Feb. 10, 2016), https://legalnewsline.com/stories/510662414-
27   three-plaintiffs-two-firms-bringing-bulk-of-certain-ada-cases-in-arizona        (describing
     Plaintiff as far back as five years ago as one among several serial so-called ADA “testers”
28   in Arizona). This Court should take judicial notice of these facts pursuant to Federal Rule
     of Evidence 201.
          53167166.3
        Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 2 of 11



 1   QuikTrip store restroom at 2212 East Bell Road, Phoenix, Arizona 85022 (the
 2   “Property”). (Id. at ¶ 30). These barriers allegedly prevented Plaintiff from accessing
 3   various goods and services offered by QuikTrip. (Id. at ¶ 29). These allegations are
 4   entirely conclusory and not true.
 5           QuikTrip is subject to a prior consent decree with the United States Department of
 6   Justice. The Property was independently certified as ADA-compliant in 2011. (Exhibit
 7   A: QuikTrip ADA certification); (Exhibit B: QuikTrip photographic certification).
 8   No changes have been made to the Property since 2011. That is approximately nine years
 9   before Plaintiff filed his Complaint alleging the Property is not ADA-compliant.
10   QuikTrip informed Plaintiff’s counsel about the prior consent decree with the compliance
11   certificate. (Dkt. #14 at pg. 6, 9-11). Yet Plaintiff did not dismiss this suit. This is
12   unsurprising because Plaintiff is merely a serial ADA tester seeking a quick settlement
13   rather than justice for the disabled.
14           Plaintiff has since 2016 clogged federal courts across the country with at least 179
15   suits. (Exhibit C: Pacer list of Plaintiff’s complaints). And 7 complaints were filed the
16   same day as this one. (Exhibits D to H: Examples of Plaintiff’s complaints filed on
17   October 5, 2020).       These complaints lazily recite conclusory allegations of ADA
18   violations. (Compl. at ¶ 30); (Exhibit D at ¶ 30); (Exhibit E at ¶ 30); (Exhibit F at ¶ 30);
19   (Exhibit G at ¶ 30); (Exhibit H at ¶ 30). Plaintiff’s intent, like many other serial ADA
20   testers, is to file a flurry of ADA complaints while hoping for some settlements. Molski v.
21   Everygreen Dynasty Corp., 500 F.3d 1047, 1062 (9th Cir. 2011). Fortunately, both the
22   United States Constitution’s standing requirements and the Federal Rules of Civil
23   Procedure give this Court tools to eliminate these complaints.
24           Plaintiff needed to demonstrate an injury-in-fact to bring this suit. Lujan v. Defs.
25   of Wildlife, 504 U.S. 555, 560 (1992). An injury-in-fact is “concrete and particularized”
26   and “actual or imminent” whereas Plaintiff’s alleged injuries are either demonstrably not
27   immediate or entirely conclusory.       See id.   This “cannot substitute for the factual
28   allegations required in [a] complaint to satisfy Article III’s requirement of an injury-in-

      53167166.3                                   2
           Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 3 of 11



 1   fact.” Chapman v. Pier 1 (U.S.) Imports, Inc., 631 F.3d 939, 955 (9th Cir. 2011)). It
 2   follows that Plaintiff cannot demonstrate an injury-in-fact.              Therefore, Plaintiff’s
 3   Complaint must be dismissed for lack of standing.
 4            Alternatively, the Complaint should be dismissed for failure to state a claim under
 5   Fed. R. Civ. P. 12(b)(6) because Plaintiff’s Complaint only alleges a myriad of
 6   conclusory statements that QuikTrip violated Title III of the ADA. There are no plausible
 7   factual allegations that the Property is not ADA-compliant. Therefore, QuikTrip requests
 8   this Court to dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction or, in the
 9   alternative, failure to state a claim upon which relief can be granted.
10   II.      STANDARDS OF REVIEW
11                   A. Rule 12(b)(1) Dismissal for Lack of Subject Matter Jurisdiction
12              Federal Rule of Civil Procedure 12(b)(1) provides that a complaint can be
13   dismissed in its entirety for lack of subject matter jurisdiction. Standing to sue is limited
14   to “cases” and “controversies” under Article III, § 2 of the United States Constitution.
15   There is standing to sue under Article III, § 2 where a plaintiff demonstrates (1) an “injury
16   in fact,” (2) a causal relationship between the injury and the challenged conduct, and (3)
17   that the injury likely will be redressed by a favorable decision. Lujan, 504 U.S. at 560-61
18   (1992).
19              A statute conferring subject matter jurisdiction on federal courts must be strictly
20   construed. See Healy v. Ratta, 292 U.S. 263, 269-70 (1934). The burden of proving
21   subject matter jurisdiction is on the party asserting jurisdiction. Vacek v. U.S. Postal
22   Servs., 447 F.3d 1248, 1250 (9th Cir. 2006). At the pleading stage, “the plaintiff must
23   clearly allege facts demonstrating each element.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
24   1547 (2016), rev’d (May 24, 2016) (emphasis added).
25              Jurisdiction may be attacked in two different ways. First, “[a] ‘facial’ attack
26   accepts the truth of the plaintiff's allegations but asserts that they ‘are insufficient on their
27   face to invoke federal jurisdiction.’” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir.
28   2014) (citation omitted). Second, a factual attack “contests the truth of the plaintiff's

       53167166.3                                    3
          Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 4 of 11



 1   factual allegations, usually by introducing evidence outside the pleadings.” Id.
 2                      B. Rule 12(b)(6) Dismissal for Failure to State a Claim
 3              The legal sufficiency of a complaint is a question of law and failure to state a claim
 4   upon which relief can be granted under Federal Rule of Civil Procedure 12(b)(6) is
 5   grounds for dismissal. Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1483 (9th Cir.
 6   1995). Although a court must not look beyond the four corners of the complaint,
 7   accepting as true all well-pleaded allegations, a court need not accept conclusory
 8   allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 9              III.    LEGAL ARGUMENT
10
                        A. Plaintiff Lacks Standing Because the Complaint Failed to Allege an
11                         Actual or Imminent Injury; Therefore, Subject Matter Jurisdiction Does
                           Not Exist
12
13              Standing to sue “is a threshold question in every federal case, determining the
14   power of the court to entertain the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975).
15   Thus, a lack of standing deprives a court of subject matter jurisdiction. Id. Standing
16   requires proof of the following: (1) an injury-in-fact, (2) a causal relationship between the
17   injury and the challenged conduct, and (3) that the injury likely will be redressed by a
18   favorable decision. Lujan, 504 U.S. at 560–66. In addition, the injury-in-fact must be
19   “actual or imminent, not ‘conjectural’ or ‘hypothetical[.]’”           Lujan, 504 U.S. at 555
20   (internal citations omitted). Furthermore, only injunctive relief is available under the
21   ADA. Chapman 631 F.3d at 946. A plaintiff seeking injunctive relief must prove that “a
22   real and immediate threat of repeated injury” will occur in the future. Id.
23              These numerous requirements apply to ADA testers regardless of their motive for
24   seeking encounters involving an invasion of their rights under Title III of the ADA. Id. at
25   944. Put simply, a plaintiff’s status as an ADA tester does not automatically confer
26   standing.         Johnson v. JKLM Properties, L.L.C., No. 5:20-CV-01078-EJD, 2020 WL
27   5517234, at *4 (N.D. Cal. Sept. 14, 2020).2 An ADA tester still shoulders the burden of
28
     2
          QuikTrip cites several district court decisions from other district courts addressing
         53167166.3                                     4
        Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 5 of 11



 1   proving standing to sue. Chapman, 631 F.3d at 946.
 2           Now, courts engage in two inquires to determine whether a plaintiff demonstrates
 3   “a real and immediate threat of repeated injury” under Title III of the ADA. Id. at 953.
 4   First, whether the plaintiff can show the injury-in-fact “coupled with an intent to return to
 5   the noncompliant facility.” Id. Second, whether the plaintiff can show deterrence from
 6   returning to the facility in question. Id. A plaintiff who fails under these inquires has not
 7   shown an injury-in-fact. Id. That necessitates dismissal for lack of standing. Id. Here,
 8   Plaintiff fails under either inquiry to show a real and immediate threat of repeated injury.
 9                          1. Plaintiff’s Vague and Conclusory Complaint                Does    Not
10                             Demonstrate An Intent-to-Return to the Property

11           Under the intent-to-return inquiry, merely pleading a “vague desire to return is
12   insufficient to satisfy the requirement of imminent injury.” Summers v. Earth Island Inst.,
13   555 U.S. 488, 496 (2009). “Such ‘some day’ intentions—without any description of
14   concrete plans, or indeed even any specification of when the ‘some day’ will be—do not
15   support a finding of the ‘actual or imminent’ injury” that is required for standing. Id.
16   (quoting Lujan, 504 U.S. at 564); Strojnik v. Driftwood Hosp. Mgmt. LLC, No. CV-20-
17   00343-PHX-DJH, 2021 WL 50456, at *5 (D. Ariz. Jan. 6, 2021).
18           Courts consider four factors when assessing a plaintiff’s allegations of returning to
19   the defendant’s establishment. Gastelum v. Canyon Hosp. LLC, No. CV-17-02792-PHX-
20   GMS, 2018 WL 2388047, at *7 (D. Ariz. May 25, 2018). Those factors are: “[i] the
21   proximity of the place of public accommodation to plaintiff’s residence, [ii] plaintiff’s
22   past patronage of defendant's business, [iii] the definitiveness of plaintiff’s plans to return,
23   and [iv] the plaintiff’s frequency of travel near defendant[.]”. Id.; Johnson v. Overlook at
24   Blue Ravine, LLC, 2012 WL 2993890, at *3 (E.D. Cal. 2012) (reciting virtually identical
25   factors). Plaintiff has the burden of showing these factors favor his intent-to-return.
26   Chapman, 631 F.3d at 953. As shown below, Plaintiff fails.
27
     complaints like Plaintiff’s Complaint. Although these cases are not binding precedent,
28   these decisions are highly persuasive authorities. These decisions address the same
     phenomena: serial ADA testers filing conclusory complaints to get a quick settlement.
      53167166.3                                     5
          Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 6 of 11



 1                                     i.     Plaintiff has not pled proximity to the Property
 2              This first factor examines the proximity of a plaintiff’s residence to the defendant’s
 3   business. Id. In Blue Ravine, the court concluded that approximately 15 miles between
 4   the defendant and plaintiff’s residence only slightly weighed in favor of plaintiff’s intent-
 5   to-return. Blue Ravine, 2012 WL 2993890, at *3. By contrast, a distance more than 100
 6   miles has been found to weigh against a plaintiff’s intent to return. Johnson v. JKLM
 7   Properties, L.L.C., No. 5:20-CV-01078-EJD, 2020 WL 5517234, at *5 (N.D. Cal. Sept.
 8   14, 2020).
 9              Here, Plaintiff did not bother clarifying his proximity to the Property. Plaintiff
10   only alleges that he resides in Maricopa County, Arizona. (Compl. ¶ 3). Maricopa
11   County is approximately 9,224 square miles.3              The Complaint, therefore, does not
12   sufficiently allege Plaintiff’s proximity because it is unclear how far Plaintiff resides from
13   the Property. It follows that this first factor weighs against Plaintiff’s intent to return.
14   Blue Ravine, 2012 WL 2993890, at *3; JKLM Properties, 2020 WL 5517234, at *5.
15                                     ii.    Plaintiff only pleads vague conclusory statements about
16                                            his alleged past patronage of the Property

17              This second factor examines a plaintiff’s past patronage of the defendant’s
18   business. Chapman, 631 F.3d at 953. Plaintiff’s only alleges that he “regularly shops at
19   [QuikTrip’s] stores in Phoenix and its surrounding cities for personal needs.” (Compl. ¶
20   12). Nowhere does Plaintiff allege that he has previously been to the Property.             That
21   strongly weighs against plaintiff’s intent-to-return. Blue Ravine, 2012 WL 2993890, at *3
22   (second factor “strongly favors” defendant where plaintiff had never been to location
23   before alleged encounter with barriers). Plaintiff does not even allege facts that his
24   purported visit to the Property was actually “patronage of a public establishment” under
25   the ADA. See JKLM Properties, 2020 WL 5517234, at *5 (second factor weighed
26
     3
27               Maricopa       County        Quick         Facts,     MARICOPA         CNTY.,
     https://www.maricopa.gov/3598/County-Quick-Facts (click “Land” tab) (last visited July
28   8, 2021). This Court can take judicial notice of this fact under Federal Rule of Evidence
     201.
         53167166.3                                    6
        Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 7 of 11



 1   slightly against plaintiff’s intent-to-return because Complaint only made conclusory
 2   statements about alleged visit to defendant’s business). As such, this second factor
 3   strongly weighs against Plaintiff’s intent-to-return.
 4                                   iii.   Plaintiff has no definitive plans to return to the Property
 5           This third factor examines the definitiveness of a plaintiff’s plan to return to the
 6   defendant’s business. Chapman, 631 F.3d at 953. In JKLM Properties, the ADA tester
 7   plaintiff only alleged “a general plan to return” to “avail himself” of the defendant’s
 8   “goods and services and to determine compliance with disability access laws.” 2020 WL
 9   5517234, at *5 (citation omitted). The court found such allegations “nothing more than a
10   vague formulaic recitation of an element of ADA standing,” and weighted this third factor
11   against the plaintiff’s intent-to-return.    Id.       By contrast, this third factors favors a
12   plaintiff’s intent-to-return where the planned returned is detailed. D’Lil v. Best Western
13   Encina Lodge & Suites, 538 F.3d 1031, 1039 (9th Cir. 2008) (plaintiff “gave detailed
14   reasons as to why she would prefer to stay at” defendant’s hotel . . . including the hotel’s
15   style, price, and location”).
16           Here, Plaintiff’s Complaint is like the one dismissed in JKLM Properties. See
17   2020 WL 5517234, at *5. Plaintiff alleges he was denied “enjoyment of the services,
18   goods, and amenities [QuikTrip] offers” without identifying those goods, services, or
19   amenities. [Compl. ¶ 14]. Plaintiff also alleges that he “would return” to the Property,
20   and that he “returns to every Facility after being notified of remediation” to “verify
21   compliance with ADA” standards. (Compl. ¶¶ 15, 17).
22           Like JKLM Properties, Plaintiff only has a “general plan” to “avail himself” of
23   QuikTrip’s “goods and services and to determine compliance with disability access laws.”
24   2020 WL 5517234, at *5 (citation omitted). There are no detailed reasons why Plaintiff
25   would return. Nor “what type of ‘goods or services’ he seeks at” QuikTrip. See id. Only
26   “some day” allegations. Summers, 555 U.S. at 496. Following JKLM Properties, this
27   third factor weighs against Plaintiff’s intent-to-return. See id.
28                                   iv.    Plaintiff pleads no information on his frequency of
                                            travel near the Property
      53167166.3                                        7
        Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 8 of 11



 1             This fourth factor examines a plaintiff’s frequency of travel near the defendant’s
 2   business. Chapman, 631 F.3d at 953. Although Plaintiff alleges that he “regularly shops”
 3   at QuikTrip stores in general, (Compl. ¶ 12), this conclusory remark just reiterates the
 4   factor. Plaintiff has not shown any frequency of traveling to the Property actually at issue
 5   in this case. It follows that this fourth and final factor weighs against plaintiff’s intent-to-
 6   return.
 7                          2. Plaintiff Did Not Properly Plead That He is Deterred from
                               Returning to the Property.
 8
 9             Under the deterrence inquiry, the plaintiff suffers imminent injury only if he
10   becomes “aware of discriminatory conditions existing at a public accommodation, and is
11   thereby deterred from visiting or patronizing that accommodation[.]” Pickern v. Holiday
12   Quality Foods, Inc., 293 F.3d 1133, 1136-37 (9th Cir. 2002). The inquiry seeks present
13   and future deterrence, not past deterrence. Id. at 1138; Hart v. Kennedy, No. CV-19-
14   08111-PCT-GMS, 2019 WL 3767005, at *3 (D. Ariz. Aug. 9, 2019) (plaintiff alleging
15   she “was deterred” failed to show that “she is currently being deterred”).
16             Moreover, “a plaintiff is required to allege ‘more than labels and conclusions,
17   and a formulaic recitation of the elements of a cause of action will not do.’” JKLM
18   Properties, 2020 WL 5517234, at *6 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
19   544, 555 (2007)). Plaintiff is required to plead facts. Id.
20             Here, Plaintiff’s “formulaic recitations” of the deterrence inquiry do not show he
21   is actually deterred from returning to the Property. (Compl. ¶ 15) (alleging Plaintiff “is
22   deterred from returning due to the barrier and discriminatory effects of Defendant’s
23   policies and procedures.”). Especially where Plaintiff allegedly has no issue “regularly”
24   shopping at QuikTrip stores. (Id. at ¶ 12). This does not meet the applicable standard of
25   showing future deterrence. See Lujan, 504 U.S. at 564; Pickern, 293 F.3d at 1138.
26   Plaintiff failed to plead facts that he will be deterred from returning. This failure follows
27   the footsteps of the plaintiff in JKLM Properties. See 2020 WL 5517234, at *7.
28

      53167166.3                                     8
          Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 9 of 11



 1                In JKLM Properties, the plaintiff failed to explain the following: why he
 2   preferred visiting the defendant’s stores to other stores; a specific factual instance of
 3   deterrence; factual instances of past patronage; and what goods or services he sought. Id.
 4   The court found that the plaintiff “has not adequately alleged” deterrence. Id.
 5                Here, Plaintiff failed to explain the following: why he prefers the Property to
 6   other similar stores; a specific factual instance of deterrence; factual instances of past
 7   patronage of the Property; and the specific goods and services for his “personal needs.”4
 8   (Compl. ¶¶ 12, 15). Following JKLM Properties, this Court should find that Plaintiff
 9   “has not adequately alleged deterrence.” 2020 WL 5517234, at *7. Thus, Plaintiff did
10   not meet his burden of demonstrating a real and immediate injury.
11                     B. Plaintiff’s Complaint Fails to State a Claim Upon Which Relief Can Be
                          Granted Because the Complaint Consists Almost Entirely of Legal
12                        Conclusions Without Plausible Factual Allegations
13              Under a Rule 12(b)(6) motion for failure to state a claim, a court assesses whether
14   the plaintiff’s complaint alone is legally sufficient to state a claim. See Ashcroft v. Iqbal,
15   556 U.S., 678 (2009). A claim is subject to dismissal if it fails to state a claim that is
16   “plausible on its face.” Id. (citation omitted). Any well-pleaded factual allegations in the
17   complaint are accepted as true and construed in the light most favorable to the plaintiff.
18   See id. Again, “more than labels and conclusions” are needed. Bell Atlantic Corp. v.
19   Twombly, 550 U.S. 544, 555 (2007). “[A] formulaic recitation of the elements of a cause
20   of action will not do.” Id.
21                To prevail here, Plaintiff needed factual allegations on how these purported ADA
22   violations relate to a disability. See Chapman, 631 F.3d at 949. An alleged barrier must
23   “interfere with the plaintiff’s ‘full and equal enjoyment’ of the facility.” Id. at 947
24   (quoting 42 U.S.C. § 12182(a)). Plaintiff knew this because he pled such bare legal
25   conclusions. (Compl. ¶ 14) (“Encountering these barriers denied Plaintiff full and equal
26
     4
       This last element is particularly bothersome for Plaintiff. While not clear from the
27   Complaint, it appears that Plaintiff’s sole complaints relate to some minor washroom
     conditions. This should only deter Plaintiff if and when he happens to be driving by this
28   specific property and needs to use the restroom rather than the panoply of goods and
     services for which the Property exists in the first place.
         53167166.3                                   9
       Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 10 of 11



 1   access and enjoyment of the services, goods, and amenities [QuikTrip] offers to the public
 2   because he was unable to access the restroom safely.” (emphasis added)).
 3             Similarly, in Strojnik v. Ogle, infamous serial ADA “tester” Peter Strojnik made
 4   “a conclusory assertion that a barrier prevents [him] from accessing” an office, but did not
 5   “connect the alleged lack of accommodations to” a disability. No. CV-20-08194-PHX-
 6   JAT, 2021 WL 1250345, at *3 (D. Ariz. Apr. 5, 2021).              Strojnik’s complaint was
 7   therefore found to be “no more than a slightly-dressed-up survey of Defendants’ alleged
 8   ADA violations.” Id. The court found these were not plausible factual allegations. Id.
 9             This Court’s pen will run dry excising the Complaint’s conclusory statements.
10   (Compl. ¶ 30) (listing out ADA standards with mere legal conclusions that QuikTrip is
11   not compliant). Plaintiff never explains how these alleged violations relate to a disability.
12   (Compl. ¶ 31) (“These barriers cause Plaintiff embarrassment and fear because he cannot
13   safely use elements of each store due to the risk of aggravating his injuries.”). How
14   “elements of each store” (or the Property) aggravate a specific disability is never
15   explained. This fails to make a plausible factual allegation on how any ADA violations
16   relate to a disability. Ogle, 2021 WL 1250345, at *3; Strojnik v. Four Sisters Inns, Inc.,
17   No. 2:19-CV-02991-ODW, 2019 WL 6700939, at *3 (C.D. Cal. Dec. 9, 2019) (plaintiff’s
18   failure to explain how barriers relate to a disability showed there was no concrete and
19   particularized injury). As such, Plaintiff’s Complaint is not legally sufficient to state a
20   claim under the ADA. See id. This Court should dismiss the Complaint.
21           IV.    CONCLUSION
22        Plaintiff did not meet his burden of pleading an injury-in-fact. As such, Plaintiff
23   lacks standing in this matter and, by extension, this Court lacks subject matter jurisdiction.
24   Moreover, Plaintiff’s Complaint does not state a claim upon which relief can be granted
25   when stripped of its conclusory statements. For these reasons, QuikTrip respectfully
26   requests that this Court enter an order granting this motion and dismissing Plaintiff’s
27   claims against QuikTrip with prejudice. QuikTrip also requests, should this Court dismiss
28   Plaintiff’s Complaint, that QuikTrip be awarded its attorneys’ fees and costs incurred as

      53167166.3                                   10
       Case 2:20-cv-01937-ROS Document 19 Filed 07/08/21 Page 11 of 11



 1   the prevailing party under the ADA.
 2
 3             RESPECTFULLY SUBMITTED this 8th day of July, 2021.
 4                                         SHERMAN & HOWARD L.L.C.
 5                                         By s/John Alan Doran
                                                 John Alan Doran, Esq.
 6                                               Jake Tyler Rapp, Esq.
                                                 7033 East Greenway Parkway, Suite 250
 7                                               Scottsdale, Arizona 85254
                                                 Attorneys for Defendant
 8
 9   ORIGINAL of the foregoing
     e-filed with the Court this
10   8th day of July, 2021
11   With a copy of the foregoing
     e-delivered through
12   ECF system this
     8th day of July, 2021
13
      Afshin Afsharimehr
14    Blackmore Law PLC
15    2828 N. Central Ave.
      Phoenix, AZ 85004
16    afshin@blackmorelawplc.com
      Attorneys for Plaintiff
17
18   s/Lori Hinkel
19
20
21
22
23
24
25
26
27
28

      53167166.3                               11
